DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802).

    PNG
    media_image1.png
    400
    437
    media_image1.png
    Greyscale

With regard to Claims 1, 2, and 3, Ghosh et al (Ghosh) discloses a chromatography device for removing a solute from a fluid (Abstract). Ghosh discloses a first plate having an inlet and a first channel fluidly coupled to the inlet which directs the fluid from the inlet towards chromatographic media housed in a chamber coupled to the first plate (Abstract). Ghosh discloses that the first channel is contiguous with and outside the chromatographic media and directs the fluid over a top surface of the chromatographic media in a second direction that is parallel with the plane of the chromatographic media (Abstract, Figure 1, [0049]; Abstract, Figure 2, [0055], first channel contained in first plate 201 is contiguous with and above chamber 202 comprising the chromatographic media). Ghosh discloses that the first channel is engraved in the first plate ([0055], first channel is embedded and/or formed by first plate (engraved)).
Ghosh discloses a middle frame housing chromatographic media, the chromatographic media being configured to remove the solute from the fluid as the fluid passes normal to a plane of the chromatographic media (Abstract, chamber (middle frame)).
Ghosh discloses that the device also has a second plate coupled to the chamber having a second channel fluidly coupled to an outlet (Abstract). Ghosh discloses that the second channel is contiguous with and outside the chromatographic media and collects the fluid from a bottom surface of the chromatographic media after the fluid has passed through the chromatographic media and directs the fluid to the outlet in a third direction that is parallel with the plane of the chromatographic media (Abstract, Figure 1, [0049]; Abstract, Figure 2, [0066], second channel contained in second plate 203 is contiguous with and below chamber 202 comprising the chromatographic media)). Ghosh discloses that the second channel is engraved in the second plate ([0066], second channel is embedded and/or formed by first plate (engraved)).
However, Ghosh is silent to the first channel being a first primary channel and a first set of secondary channels, each secondary channel of the first set of secondary channels being fluidly coupled to the first primary channel, the first primary channel directs fluid to the first set of secondary channels in a first direction that is parallel with the plane of the chromatographic media, and is silent to the second channel being a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel, the second primary channel directs fluid towards the outlet in a fourth direction that is parallel with the plane defined by the chromatographic media (Claim 1), wherein the first set of secondary channels and the second set of secondary channels each include two or more secondary channels spaced apart from each other (Claim 2), wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels (Claim 3).

    PNG
    media_image2.png
    242
    580
    media_image2.png
    Greyscale

De los Reyes discloses stackable planar adsorption devices which include a plurality of layers of adsorptive media in a web format (Abstract). De los Reyes discloses a first primary channel and a first set of secondary channels, each secondary channel of the first set of secondary channels being fluidly coupled to the first primary channel, wherein the first set of secondary channels includes two or more secondary channels spaced apart from each other (Claims 1 and 2) (Figure 3B, C7/L65-C8/L32, primary channel corresponds to horizontal channel in manifold 120a coupled to flow passages 124a inside manifold and feed distribution passageways 14 (124a and 14 together are first set of secondary channels) which extend at one end of the adsorptive media (see Figures 2A and 2B; C7/L9-28)). De los Reyes discloses the first primary channel directs fluid to the first set of secondary channels in a first direction that is parallel with the plane of the chromatographic media (Figures 2A, 2B, 3A, 3B, C7/L9-28, C7/L65-C8/L32, the plane of the horizontal channel in manifold 120a and 124a/14 passages is parallel with the plane of the chromatographic media; Figures 2A and 2B and C7/L9-11 explicitly describe passageways 14 at a first end of the chromatographic block 20). 
De los Reyes discloses a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel, wherein the second set of secondary channels includes two or more secondary channels spaced apart from each other (Claims 1 and 2) (Figure 3C, C8/L10-32, second primary channel corresponds to horizontal channel in manifold 120b coupled to flow passages 124b inside manifold and eluent distribution passageways 18 (124b and 18 together are second set of secondary channels) which extend at one end of the adsorptive media (see Figures 2A and 2B; C7/L9-28)). De los Reyes discloses the second primary channel directs fluid towards the outlet in a fourth direction that is parallel with the plane defined by the chromatographic media (Figures 2A, 2B, 3A, 3B, C7/L9-28, C7/L65-C8/L32, the plane of the horizontal channel in manifold 120b and 124b/18 passages is parallel with the plane of the chromatographic media; Figures 2A and 2B explicitly show passageways 18 at a second end of the chromatographic block 20).
Furthermore, de los Reyes discloses that feed and eluent distribution passageways 14 and 18 can be configured in several positions in the end plates, including feed distribution passageways located only on the top end plate and eluent distribution passageways located only on the bottom end plate (C8/L23-29). De los Reyes discloses that the alignment and location of the distribution passageways 14 and 18 with respect to each other are designed to induce substantially uniform lateral flow within the block of adsorptive media (C6/L22-32) (Claim 3, wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels). One of ordinary skill in the art would also expect alignment and location of distribution passageways with respect to each other at a top and bottom end plates of Ghosh to induce substantially uniform flow through the packed bed chamber of chromatographic media (Ghosh, [0002], [0047]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the first channel of Ghosh to be a first primary channel and a first set of secondary channels, each secondary channel of the first set of secondary channels being fluidly coupled to the first primary channel, the first primary channel directs fluid to the first set of secondary channels in a first direction that is parallel with the plane of the chromatographic media, and for the second channel of Ghosh to be a second primary channel and a second set of secondary channels, each secondary channel of the second set of secondary channels being fluidly coupled to the second primary channel, the second primary channel directs fluid towards the outlet in a fourth direction that is parallel with the plane defined by the chromatographic media (Claim 1), wherein the first set of secondary channels and the second set of secondary channels each include two or more secondary channels spaced apart from each other (Claim 2), wherein each secondary channel of the first set of secondary channels is positioned to be opposed from a secondary channel of the second set of secondary channels (Claim 3), as taught by de los Reyes, in order to induce substantially uniform flow through the packed bed chamber of chromatographic media of Ghosh.
With regard to Claims 7 and 8, modified Ghosh is silent to wherein each secondary channel of the first set of secondary channels has a first same diameter and each secondary channel of the second set of secondary channels has a second same diameter (Claim 7), wherein the first same diameter and the second same diameter are the same (Claim 8).
De los Reyes discloses that the alignment and location of the distribution passageways 14 and 18 with respect to each other are designed to induce substantially uniform lateral flow within the block of adsorptive media (C6/L22-32)
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each secondary channel of the first set of secondary channels has a first same diameter and each secondary channel of the second set of secondary channels has a second same diameter (Claim 7), wherein the first same diameter and the second same diameter are the same (Claim 8), as taught by de los Reyes, in order to create uniform flow through the first and second sets of secondary channels.
With regard to Claim 9, Ghosh discloses wherein the second direction is normal to the direction of flow of the fluid through the chromatographic media (Abstract, [0048], Figure 1).
With regard to Claim 10, modified Ghosh is silent to wherein the second direction is normal to the first direction of flow of the fluid through the first primary channel. 
De los Reyes discloses wherein the second direction is normal to the first direction of flow of the fluid through the first primary channel (Figure 3B, C7/L65-C8/L32, horizontal channel in manifold 120a (first primary channel) and flow passages 124a inside manifold and feed distribution passageways 14 (124a and 14 together are first set of secondary channels) are normal to each other). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second direction is normal to the first direction of flow of the fluid through the first primary channel, as taught by De los Reyes, for distributing fluid from a single channel to multiple connecting channels.
With regard to Claim 11, Ghosh discloses wherein the third direction is normal to the direction of flow of the fluid through the chromatographic media (Abstract, [0049], Figure 1).
With regard to Claim 12, modified Ghosh is silent to wherein the third direction is normal to the fourth direction of flow of the fluid through the second primary channel.
De los Reyes discloses wherein the third direction is normal to the fourth direction of flow of the fluid through the second primary channel (Figure 3C, C7/L65-C8/L32, horizontal channel in manifold 120b (second primary channel) and flow passages 124b inside manifold and feed distribution passageways 18 (124b and 18 together are second set of secondary channels) are normal to each other). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the third direction is normal to the fourth direction of flow of the fluid through the second primary channel, as taught by De los Reyes, for distributing fluid from a single channel to multiple connecting channels.
With regard to Claim 13, modified Ghosh is silent to wherein the first direction and the fourth direction are a same direction.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first direction and the fourth direction are a same direction, since where the only difference between the prior art and the claims is a recitation of relative dimensions (e.g., including direction of flow) of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04(IV)(A).
With regard to Claim 14, Ghosh discloses wherein the first direction and the third direction are parallel (Abstract, Figure 1).
With regard to Claim 15, Ghosh discloses wherein the chromatographic media is a packed bed ([0002]).
With regard to Claim 16, modified Ghosh of Claim 1 comprises wherein each channel of the first set of secondary channels is equally spaced apart from at least one other channel of the first set of secondary channels along a width of the top surface of the chromatographic media and each channel of the second set of secondary channels is equally spaced apart from - 40 - 4146157at least one other channel of the second set of secondary channels along a width of the bottom surface of the chromatographic media (de los Reyes ‘802, alignment and location of the distribution passageways 14 and 18 with respect to each other are designed to induce substantially uniform lateral flow within the block of adsorptive media (C6/L22-32)).
With regard to Claim 17, modified Ghosh is silent to wherein the first primary channel is laterally offset from the top surface of the chromatographic media.
De los Reyes discloses in Figure 3B and 3C that manifold channel at both the inlet and outlet are laterally offset from the distribution pathways and chromatographic media (C7/L29-39, Figures 3B and 3C).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first primary channel of modified Ghosh is laterally offset from the top surface of the chromatographic media, as taught by de los Reyes, for distribution of fluid from the first primary channel to the first set of secondary channels.
With regard to Claim 18, modified Ghosh is silent to wherein the second primary channel is laterally offset from the bottom surface of the chromatographic media.
De los Reyes discloses in Figure 3B and 3C that manifold channel at both the inlet and outlet are laterally offset from the distribution pathways and chromatographic media (C7/L29-39, Figures 3B and 3C).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second primary channel of modified Ghosh is laterally offset from the bottom surface of the chromatographic media, as taught by de los Reyes, for distribution of fluid from the second primary channel to the first set of secondary channels. 
With regard to Claim 19, Ghosh discloses wherein the first channel is embedded in or formed by the first plate (engraved) and the second channel is embedded in or formed by the second plate (engraved) ([0055], [0066]). However, modified Ghosh is silent to wherein each of the channels of the first set of secondary channels is engraved in the first plate and includes one or more access holes to provide for the fluid to pass from the each of the channels of the first set of secondary channels to the chromatographic media, and each of the channels of the second set of secondary channels is engraved in the second plate and includes one or more access holes to provide for the fluid to pass from chromatographic media to the each of the channels of the second set of secondary channels.
Since Ghosh discloses wherein the first channel is embedded in or formed by the first plate (engraved) and the second channel is embedded in or formed by the second plate (engraved), it would be obvious that each of the channels of the first set of secondary channels may be engraved in the first plate and each of the channels of the second set of secondary channels may be engraved in the second plate. Furthermore, it would be obvious to one of ordinary skill to have holes in the engraved channels in order for fluid to be separated to be able to flow from the secondary channels to chromatographic media.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each of the channels of modified Ghosh of the first set of secondary channels is engraved in the first plate and includes one or more access holes to provide for the fluid to pass from the each of the channels of the first set of secondary channels to the chromatographic media, and each of the channels of the second set of secondary channels is engraved in the second plate and includes one or more access holes to provide for the fluid to pass from chromatographic media to the each of the channels of the second set of secondary channels, as taught by Ghosh, in order for fluid to be separated to be able to flow from the secondary channels to chromatographic media.
With regard to Claim 20, modified Ghosh is silent to two or more of the chromatography devices of Claim 1 fluidly coupled to each other in parallel.
 De los Reyes discloses that cassettes may be fluidly coupled to each other in parallel (Figure 4, C5/L10-11). Furthermore, duplication of parts has no patentable significance unless a new and unexpected result in achieved. See MPEP § 2144.04(VI)(B).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein two or more of the chromatography devices of Claim 1 are fluidly coupled to each other in parallel, as taught by de los Reyes, and since duplication of parts has no patentable significance unless a new and unexpected result in achieved. See MPEP § 2144.04(VI)(B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802), as applied to the claims above, and in further view of Frey (US 2006/0108274).
With regard to Claim 4, modified Ghosh discloses all the limitations in the claims as set forth above. However, modified Ghosh is silent to wherein each channel of the first set of secondary channels is configured to have a greater resistance to flow of the fluid than the first primary channel and each channel of the second set of secondary channels is configured to have a greater resistance to flow of the fluid than the second primary channel.
One of ordinary skill with a background in fluid dynamics would understand that smaller diameter and/or longer pipes would create more resistance to flow than wider diameter and/or shorter pipes, resulting in uniform flow through the more resistant pipes. De los Reyes is also directed to uniform flow through the distribution passageways (C6/L22-32). 
Furthermore, Frey discloses a mixer-distributor-collector apparatus for use between beds of solid particles in a fluid-solid contacting vessel (Abstract). Frey discloses that adding sufficient uniform resistance across a flow channel results in smoothing out a non-uniform velocity profile through channels or process equipment ([0005]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each channel of the first set of secondary channels is configured to have a greater resistance to flow of the fluid than the first primary channel and each channel of the second set of secondary channels is configured to have a greater resistance to flow of the fluid than the second primary channel, as taught by de los Reyes and Frey, in order to create uniform flow through the first and second set of secondary channels.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2017/0349626) in view of De los Reyes (US 8,506,802), as applied to the claims above, and in further view of De los Reyes (US 2014/0339170).
With regard to Claims 5 and 6, modified Ghosh discloses all the limitations in the claims as set forth above. Ghosh discloses that the chromatographic media is in the form of a packed bed ([0002]). However, modified Ghosh is silent to wherein each channel of the first set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media and each channel of the second set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 5), wherein each of the first primary channel and each of the second primary channel are configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 6).
It would be obvious to one of ordinary skill in the art that chromatographic media has greater resistance to flow than any channels or pipes leading to the chromatographic media in order to ensure uniform flow to the chromatographic media (de los Reyes ‘802, C6/L22-32), and in order to avoid poor separation performance in the packed bed chromatographic media via e.g., channeling. See for example de los Reyes ‘170, [0086]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each channel of the first set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media and each channel of the second set of secondary channels is configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 5), wherein each of the first primary channel and each of the second primary channel are configured to have a smaller resistance to flow of the fluid than the chromatographic media (Claim 6), as taught by de los Reyes ’802 and ‘170, in order to ensure uniform flow to the chromatographic media, and in order to avoid poor separation performance in the packed bed chromatographic media via e.g., channeling.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. Applicant argues on Page 11 of the Remarks that De los Reyes discloses substantially uniform lateral flow within the chromatographic media from the feed end to the eluent within the block, the uniform lateral flow being parallel to the first and second substantially planar surface, citing C7/L41-45. Applicant argues that, in contrast, in Claim 1 as amended, the fluid changes direction within the set of secondary channels outside of the chromatographic media and travels through the chromatographic media in a single direction normal to a plane of the chromatographic media, enhancing uniformity of flow through the chromatographic media. 
Applicant further argues on Page 11 that De los Reyes further teaches that the flow passages 124b inside manifold 120b are used to collect the effluent stream from the distribution passageways 18 in cassette 200. Applicant argues that like the distribution passageways 14 described above, the distribution passageways 18 are also built into the media (cassette 200).
In response, Applicant’s arguments appear to be directed to bodily incorporation of De los Reyes’ manifold and cassette into the chromatography device of Ghosh. Rather, it is the flow patterns at the ends of the cassette of De los Reyes that the Office is incorporating into the chromatography device of Ghosh, for the purpose of inducing substantially uniform flow through the packed bed chamber of chromatographic media. 
De los Reyes discloses a first primary channel that directs fluid to a first set of secondary channels in a first direction that is parallel with the plane of the chromatographic media. De los Reyes also discloses a second primary channel that directs the fluid towards the outlet in a fourth direction with the plane defined by the chromatographic media. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Furthermore, it is Ghosh that discloses that the first and second channels are contiguous with and outside the chromatographic media. As a result, Applicant’s arguments are not persuasive.
Applicant argues in the paragraph between Pages 11 and 12 that the effluent stream exits distribution passageways 18 in cassette 200 and changes direction within cassette 200 to travel vertical through the cassette 200 to the flow passages 124b.
In response, the Examiner respectfully disagrees that that the effluent stream in De los Reyes changes direction between the distribution passageways 18 and the flow passages 124b. The distribution passageways 18 and flow passages 124b are both in a plane that is parallel to the cassette 200, and they are parallel and line up with each other (Figures 2A, 2B, 3A, 3B). The only difference is that distribution passageways 18 are in the cassette 200 and the flow passages 124b are in manifold 120b.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777